         Case 1:16-cr-00656-GHW Document 850 Filed 01/03/21 Page 1 of 5

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                                                                                  USDC SDNY
                           UNITED STATES DISTRICT COURT                           DOCUMENT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK                       ELECTRONICALLY FILED
                                                                                  DOC #:
 UNITED STATES OF AMERICA                                                         DATE FILED: 1/3/2021
                                                          Case No. 1:16‐cr‐656

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 PAUL GIST


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
 Case 1:16-cr-00656-GHW Document 850 Filed 01/03/21 Page 2 of 5




               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                          2
         Case 1:16-cr-00656-GHW Document 850 Filed 01/03/21 Page 3 of 5




           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

       The Court has considered Mr. Gist's application, Dkt. No. 797, as well as the materials

presented to the Court in connection with his sentencing. The Court recognizes that the “First

Step Act freed district courts to consider the full slate of extraordinary and compelling reasons

that an imprisoned person might bring before them in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). Mr. Gist's submission does not

provide sufficient information for the Court to conclude that that there are extraordinary and

compelling reasons for his release. Mr. Gist is relatively young. He was born in 1993.

Sentencing Transcript, Dkt. No. 577 ("Tr."), at 30:7. Mr. Gist suffers from two medical

conditions that may increase the risk associated with COVID-19, which are described in his

letter. But the Court does not have sufficient information to conclude that those conditions are

not currently being managed in a way that would effectively reduce the risk associated with

COVID-19. And Mr. Gist's age cohort is one that is not associated with a higher risk of

complications from COVID-19. Most of Mr. Gist's submission focuses on the health issues of


                                                  3
         Case 1:16-cr-00656-GHW Document 850 Filed 01/03/21 Page 4 of 5




his beloved maternal grandfather, who raised Mr. Gist and his brother. While very meritorious,

Mr. Gist's desire to support his grandfather does not rise to the level of extraordinary and

compelling circumstances sufficient to justify his early release.

       Assuming, without holding, that Mr. Gist's health conditions, combined with his age, and

the circumstances at the facility in which he is incarcerated are sufficient to permit the Court to

conclude that extraordinary and compelling circumstances that might support a modification of

his sentence exist in this case, after evaluating the factors set forth in 18 U.S.C. § 3553(a), the

Court does not believe that a modification of Mr. Gist's sentence is appropriate at this time. The

Court sentenced Mr. Gist to principally to 77 months imprisonment for his crime of assaulting a

cooperating witness. According to Mr. Gist's October 10, 2020 submission, Dkt. No. 797. he

had served 48 months of his 77 month sentence as of that date. The Court does not conclude that

a reduction is warranted. While the factor related to the need for Mr. Gist to receive medical

care arguably weighs more heavily in favor of a lesser sentence now, the Court’s assessment of

all of the other § 3553(a) sentencing factors, all continue to weigh heavily against a modification

of his sentence now. The Court commented at length on the § 3553(a) factors at sentencing, and

will not retread them all here. The nature of Mr. Gist's crime was very serious. He was a street

level dealer of marijuana and steered sales of crack cocaine. Tr. at 29:11-18. He was also

involved in the violent assault of a person believed by him to be a cooperator. Tr. at 29:19-30:5.

The need for the sentence imposed to impose just punishment as well as to achieve the goals of

personal and general deterrence continue to weigh heavily in the Court's assessment of the §

3553(a) factors, given the nature of Mr. Gist's underlying offense. And, unfortunately, as the

Court noted at sentencing, the Court is concerned regarding the need for personal deterrence for

Mr. Gist, in particular in light of his prior criminal history. Tr. at 31-25; 33:12-34:20. As a




                                                  4
          Case 1:16-cr-00656-GHW Document 850 Filed 01/03/21 Page 5 of 5




result, based on its assessment of the factors described in the statute, the Court does not believe

that early release is appropriate.

         Nonetheless, the Court is pleased the read of Mr. Gist's accomplishments while in prison.

The Court hopes that Mr. Gist is able to continue his progress so that he will be a good candidate

for a half-way house later this year, as described in his letter.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



            DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated:

January 3, 2021
                                                            GREGORY H. WOODS
                                                       UNITED STATES DISTRICT JUDGE




                                                   5
